           Case 8:20-cr-00084-SDM-SPF Document 51-1 Filed 02/15/21 Page 1 of 2 PageID 405
l.nat with Dani el Nelson                                                Exhibit A

          Subject: Chat with Daniel Nelson
          From: Daniel Nelson <daniel.nelson.girl.kisser09@gmail.com>
          Date: 1/16/2013 5:02 PM
          To: atomizer511@gmail.com

          daniel.nelson.girl.kisser09: hi
          me: Hello
          daniel.nelson.girl.kisser09: can i see the pies werent in that album
          me: Do you have anything to trade?
          daniel.nelson.girl.kisser09: yes i do i will send it in a email and how many pies do you want
          me: I only have S of her at the moment, so if you wanna send 5 ... ? I also have various cp videos
          if you wanna trade vids too?
          daniel.nelson.girl.kisser09: i dont got videos sorry
          me: Oh, ok
          daniel.nelson.girl.kisser09 : there you go
          daniel.nelson.girl.kisser09: your turn
          Daniel: hurry up pleaseeee
          me: Should be coming your way any minute now...
          Daniel: okayy
          Daniel: so how did you make her get her clothes off
          me: I showed her mine, so she lets me see hers
          Daniel: is it sent?
          Daniel: what did you do then?
          me: It says its sending ...my phone can be a little slow, sorry... they r coming I promise
          Daniel: its fine what did you do then when you two were naked?
          me: She stroked my cock while I played with her pussy... she likes when I rub her clit
          Daniel: how old was her when you did this and do you still see her?
          me: Started when she was 5, still going :)
          Daniel: how old is she now?
          me:7
          Daniel: you should make a pass album and soi can see the pies
          Daniel: and does she have a cellphone
          me: I'm gonna try to get more pies this weekend
          me: No
          Daniel: i should watch it
          Daniel: and you should make a pass album so you dont get banned
          me: Maybe ... don't know if I'll post any more to imgsrc
          me: We'll see
          Daniel: how did u start making you have sex with you
          Daniel: her have sex with her
          me: Letting her watch porn with me
          Daniel: okay can you make a pass album now pleaseeeee
          me: Don't have any more pies yet


_of2
                                                                                                     DI SC -0 0 4 20
              Case 8:20-cr-00084-SDM-SPF Document 51-1 Filed 02/15/21 Page 2 of 2 PageID 406
    Chat With Daniel Nelson


          ,   Daniel: i dont got the S pies .. so make a pass album of that
              me: They are coming. I promise you. Don't have time to make another album right now
              Daniel: how bout that chubby one did you fuck her?
              me: Yes I have :) we still play, too
              me: They were sent
              Daniel: you should send pies of that on my cell lol
              me: You should have them
              me: I have to go for now
              Daniel: can i have ur number soi can see the pies when u fuck her again
              me: No. Sorry. Don't give out my number

I

I

I
I

I

I
I

I
I




    ~   of2

                                                                                                    DI SC - 00 4 2 1
